The defendant’s petition for certification for appeal from the Appellate Court, 79 Conn. App. 480 (AC 23369), is granted, limited to the following issue:
*926The Supreme Court docket number is SC 17086.
James Colin Mulholland, in support of the petition.
William L. Ankerman, pro se, in opposition.
Decided November 4, 2003
“Did the Appellate Court properly conclude that the trial court improperly refused to enforce a secondary mortgage loan transaction made by an attorney with a client despite its finding that the transaction violated the public policy underlying rule 1.8 (j) of the Rules of Professional Conduct?”